 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES BERRYMAN,                  ) Case No. CV 17-7936-JPR
                                      )
12                     Petitioner,    ) ORDER DISMISSING HABEAS PETITION
13                                    ) WITHOUT PREJUDICE
                  v.                  )
14                                    )
     C. KEETON, Warden,               )
15                                    )
                       Respondent.    )
16                                    )
17
                                     BACKGROUND
18
          On October 31, 2017, Petitioner filed a Petition for Writ of
19
     Habeas Corpus by a Person in State Custody, raising three claims:
20
     the trial court erred in failing to declare a mistrial,
21
     insufficient evidence supported his convictions, and some
22
     unidentified person “fail[ed] to testify at preliminary hearing.”
23
     (Pet. at 5-6.)1   On November 30, 2017, he moved for a stay under
24
     Rhines v. Weber, 544 U.S. 269, 277 (2005), to exhaust claims of
25
26
          1
27            For nonconsecutively paginated documents, the Court uses
     the pagination generated by its Case Management/Electronic Case
28   Filing system.

                                         1
 1   “[a]ctual [i]nnocence,” ineffective assistance of trial and
 2   appellate counsel, “[i]llegal [s]entencing,” “[i]llegal [s]earch
 3   and [s]eizure,” and unspecified “prosecutorial and judicial”
 4   misconduct.   (Mot. Stay at 3.)    On September 24, 2018, after
 5   finding that two of the Petition’s claims had not been exhausted
 6   in state court, the Court denied a Rhines stay and conditionally
 7   dismissed the Petition as mixed unless Petitioner elected to
 8   proceed solely on his one exhausted claim or moved for a stay
 9   under Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003), overruled on
10   other grounds by Robbins v. Carey, 481 F.3d 1143, 1149 (9th Cir.
11   2007), by agreeing to dismiss his two unexhausted claims.     On
12   November 5, 2018, Petitioner filed a document in which he
13   purports to request a Kelly stay but actually asks for
14   reconsideration of the Court’s denial of a Rhines stay.      (See
15   Mot. Stay at 1 (“Petitioner Motions This Court to Grant His
16   Previous Motion to Stay All the Proceedings”), 14; see also
17   generally id. at 3-4, 8-10.)      He nowhere agrees to dismiss his
18   unexhausted claims.   Respondent filed opposition to the stay
19   motion on December 20, 2018, arguing that a Kelly stay was not
20   warranted because claims one and three are untimely, do not
21   relate back to the Petition’s exhausted claim two (see Opp’n at
22   4-9), and are plainly meritless (see id. at 9-10).      Petitioner
23   did not file a reply.
24        Nearly a year and a half after it was filed, the Petition
25   remains partially unexhausted and Petitioner still has not raised
26   both his unexhausted claims in state court.     Because he has
27   provided no valid basis for the Court to revisit its September
28   24, 2018 Order or grant any type of stay, his motion is DENIED

                                         2
 1   and the Petition is DISMISSED WITHOUT PREJUDICE.
 2                               DISCUSSION
 3   I.   Reconsideration of a Rhines Stay Is Not Warranted
 4        Reconsideration of a prior order requires that a petitioner
 5   demonstrate at least one of three things:
 6        (a) a material difference in fact or law from that
 7        presented to the Court before such decision that in the
 8        exercise of reasonable diligence could not have been
 9        known to the party moving for reconsideration at the time
10        of such decision, or (b) the emergence of new material
11        facts or a change of law occurring after the time of such
12        decision, or (c) a manifest showing of a failure to
13        consider material facts presented to the Court before
14        such decision.
15   C.D. Cal. R. 7-18; see also Morrisett v. Felker, No. CV 07-06270
16   MMM (AN)., 2009 WL 3672914, at *1 n.9 (C.D. Cal. Oct. 30, 2009)
17   (finding that habeas petitioner had not shown basis for
18   reconsideration of Magistrate Judge’s denial of Rhines stay).
19   Petitioner does not explicitly state on what basis he seeks
20   reconsideration of the Court’s Order denying a Rhines stay, but
21   he appears to attempt to show that the Court failed to consider
22   material facts.
23        Petitioner argues that “the bar has been overcome” for a
24   Rhines stay because he is “without counsel.”     (Mot. Stay at 10);
25   see also Dixon v. Baker, 847 F.3d 714, 719-20 (9th Cir. 2017)
26   (stating that lack of counsel in state habeas proceedings
27   generally establishes “good cause”).     But the Court already
28

                                     3
 1   considered and properly rejected Petitioner’s assertion that he

 2   had established “good cause” for that reason.       (See ECF No. 24 at

 3   17.)       As Petitioner notes (Mot. Stay at 10), the Court

 4   acknowledged that he initially may have had good cause for his

 5   failure to exhaust because he was unrepresented in his state

 6   habeas proceedings.       But Respondent’s January 2, 2018 motion to

 7   dismiss put him on notice that claims one and three were

 8   unexhausted.       (See Mot. Dismiss, Mem. P. & A. at 4.)     And yet

 9   Petitioner did not make any effort in the subsequent nine-plus

10   months leading up to the Court’s September 24 Order to exhaust

11   either claim despite the Court’s having advised him in 2017 that

12   nothing prevented him from immediately returning to state court

13   to attempt to do so.       (See ECF No. 24 at 2, ECF No. 11.)

14          Petitioner claims that despite the Court’s finding that he

15   was on notice of his Petition being mixed as of January 2, 2018,

16   he in fact “did not learn of . . . claims [one and three] being

17   in error [until] much later.”       (Mot. Stay at 12.)    He doesn’t

18   allege when or how he so learned, but at least as of May 10,

19   2018, in his reply to Respondent’s combined opposition to his

20   first stay motion and motion to dismiss, he admitted that claims

21   one and three were “in error” and “unexhausted.”         (Reply at 2,

22   4-5.)       Now, however, he claims that the Court and Respondent made

23   an “oversight” in assuming that he had not raised them in state

24   court because he could have raised one or both in state-court

25   filings not included in the record.2      (Mot. Stay at 5.)     In fact,

26
            2
27          He also refers the Court to Lodged Document 9 at pages 19
     to 40 (see Mot. Stay at 5), but that is simply his state petition
28   for review raising state-law versions of his unexhausted claims.

                                          4
 1   the Court pointed out that that was possible but determined that

 2   it was not likely based on subsequent filings in the record.

 3   (See ECF No. 24 at 4 n.3.)   In any event, Petitioner does not

 4   point to any evidence that would change the Court’s

 5   determination.

 6        Without explaining why he delayed at least six months,

 7   Petitioner apparently returned to the superior court on November

 8   29, 2018, and filed a habeas petition attempting to federalize

 9   claim one and purporting to raise claim three.   (See Pet’r’s

10   Lodged Doc. 1); see also Online Servs., Super. Ct. of Cal., Cnty.

11   of L.A., http://www.lacourt.org/criminalcasesummary/ui (search

12   for case number MA056720) (last visited Apr. 22, 2019).3

13   Regardless of whether he properly federalized claim one, the

14   “[c]laim [t]hree” he has newly raised in the superior court does

15   not share a factual or legal basis with claim three of the

16   Petition.   (Compare Pet’r’s Lodged Doc. 1 at 8 (stating that

17   “prosecutor committed misconduct” by, among other things,

18   “commenting on three defense witness [sic] failure to testify at

19   the preliminary hearing”), with Pet. at 6 (“failure [of

20   unspecified person] to testify at the preliminary hearing . . .

21   pre[judiced] [Petitioner] from receiving a fair trial and due

22   process”), and Reply at 2 (specifying that his own failure to

23
          3
             The Court does not have a file-stamped copy of this
24   petition. The attached proof of service indicates that copies of
     the petition were sent to this Court and the superior court at
25   the same time. (See Pet’r’s Lodged Doc. 1 at 11.)    The superior
26   court appears to have taken some action on April 2, 2019, but the
     record does not indicate what that action was. See Online
27   Servs., Super. Ct. of Cal., Cnty. of L.A., http://
     www.lacourt.org/criminalcasesummary/ui (search for case number
28   MA056720) (last visited Apr. 22, 2019).

                                      5
 1   testify violated his rights));4 see Kelly, 315 F.3d at 1069

 2   (prosecutorial-misconduct claim remained unexhausted when state-

 3   court petitions lacked “thorough description of the operative

 4   facts”); Duncan v. Henry, 513 U.S. 364, 366 (1995) (“mere

 5   similarity of claims is insufficient to exhaust”); Pedrin v.

 6   Ryan, No. CV-11-150-TUC-DCB-DTF., 2012 WL 3962755, at *4 (D.

 7   Ariz. June 20, 2012) (“Petitioner’s state court allegations

 8   regarding some of the facts underlying [federal] claim” were “not

 9   sufficient to exhaust the distinct legal claim of prosecutorial

10   misconduct” when he never raised that claim in state court),

11   accepted by 2012 WL 3962749 (D. Ariz. Sept. 11, 2012).    And

12   Petitioner has not attempted to bring either of his unexhausted

13   claims to the state court of appeal or supreme court.    See Cal.

14   App. Cts. Case Info., http://appellatecases.courtinfo.ca.gov/

15   (search for “James” with “Berryman” in supreme court and second

16   appellate district) (last visited Apr. 22, 2019).   Thus, his

17   Petition remains mixed and subject to dismissal for the reasons

18   discussed in the Court’s September 24 Order.

19        Petitioner claims that his actual innocence warrants a stay.

20   (See Mot. Stay at 11.)   But actual innocence has no bearing on

21   his failure to exhaust his other claims in state court.    “Before

22
          4
23           The prosecutor commented at trial that three defense
     witnesses failed to testify at the preliminary hearing, but he
24   did not remark on Petitioner’s failure to testify. (See Lodged
     Doc. 2, 7 Rep.’s Tr. at 2197, 2405-10; see also id. at 2706-08.)
25   Thus, the operative facts underlying the prosecutorial-misconduct
26   claim are not the same as those underlying the Petition’s
     “failure to testify” claim. (See Pet. at 6, Reply at 2); see
27   also Davis v. Silva, 511 F.3d 1005, 1008-09 (9th Cir. 2008)
     (noting that exhaustion requires petitioner to present both
28   operative facts and federal legal theory in state court).

                                      6
 1   a federal court may consider the merits of a state petitioner’s
 2   petition for a writ of habeas corpus, the prisoner generally must
 3   first exhaust his available state court remedies.”   Smith v.
 4   Baldwin, 510 F.3d 1127, 1137-38 (9th Cir. 2007) (en banc).    But
 5   if a petitioner is “procedurally barred” from doing so, then his
 6   claims “are considered procedurally defaulted for purposes of
 7   federal habeas review,” id. at 1138, and he’ll have met “the
 8   technical requirements for exhaustion,” id. at 1139 (citing
 9   Coleman v. Thompson, 501 U.S. 722, 733 (1991)).    In that
10   circumstance, his actual-innocence claim becomes relevant as a
11   mechanism for evading the procedural bar.   See Smith, 510 F.3d at
12   1139-40.
13        Here, however, nothing indicates that the state court would
14   necessarily consider Petitioner’s unexhausted claims procedurally
15   barred.    Thus, his failure to exhaust remains unexcused, and his
16   actual-innocence claim is beside the point.
17        Even if Petitioner’s claims were procedurally barred,
18   thereby rendering them exhausted by default, he would not be
19   entitled to a stay based on his claim of actual innocence.    Cf.
20   McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (stating that
21   under “fundamental miscarriage of justice” exception, habeas
22   petitioner may pursue claims of actual innocence on merits
23   “notwithstanding the existence of a procedural bar to relief”).
24   To overcome a procedural bar, a petitioner must provide “new
25   reliable evidence . . . that was not presented at trial,” Schlup
26   v. Delo, 513 U.S. 298, 324 (1995); see also id. at 317, 327-28,
27   and demonstrate that “‘in light of all the evidence,’ ‘it is more
28   likely than not that no reasonable juror would have convicted

                                       7
 1   him,’” Bousley v. United States, 523 U.S. 614, 623 (1998)
 2   (quoting Schlup, 513 U.S. at 327-28).      The Schlup standard is
 3   “demanding.”    Perkins, 569 U.S. at 386 (citation omitted); cf.
 4   Bousley, 523 U.S. at 623 (noting that in context of collateral
 5   review, actual innocence “means factual innocence, not mere legal
 6   insufficiency”).
 7          As the Court noted in its September 24 Order, Petitioner
 8   unsuccessfully raised actual-innocence claims in at least two
 9   state-habeas petitions.    (See Lodged Doc. 11 at 3; Lodged Doc. 14
10   at 3-4.)    He now directs the Court’s attention to a medical
11   record that he contends shows his “inability to physically commit
12   these acts of robbery” (Mot. Stay at 6), but the one-page record
13   he attaches includes no information other than an unsupported
14   2011 diagnosis of “minor ailments” requiring no followup care
15   (id. at 42).    Letters from his former counsel remarking on his
16   supposed “physical limitations” are similarly unavailing; his
17   lawyer writes that she is “not sure if there is sufficient
18   evidence to support a petition.”       (Id. at 64; see also id. at 65,
19   70.)    And the photographs he attaches to prove that he “is not
20   the person in the bank the day of the robbery” (id. at 6-7; see
21   also id. at 54-60) are not “new” evidence; they were introduced
22   by the prosecution at trial (see, e.g., Lodged Doc. 1 at 20, 23,
23   30, 38).    Likewise, a letter from his mother dated June 27, 2016,
24   purporting to provide an explanation of his alibi (see Mot. Stay
25   at 72-73) is not “new.”    See Chestang v. Sisto, 522 F. App’x 389,
26   391 (9th Cir. 2013) (newly acquired witness declaration not
27   sufficiently “new” to support actual innocence because contents
28   were within defendant’s knowledge at time of trial and no

                                        8
 1   explanation was given for not introducing it sooner).
 2         Although Petitioner suggests that he needs more time to
 3   present his evidence of actual innocence, he doesn’t explain how
 4   more time would assist him, and no such explanation is apparent
 5   to the Court.     (See Mot. Stay at 11.)      Thus, he has not met the
 6   high standard demanded by Schlup, 513 U.S. at 316, and his
 7   request for reconsideration of a Rhines stay is denied.
 8   II.   Petitioner Does Not Request a Kelly Stay
 9         Petitioner also alleges that the Court erred in giving him
10   only two options to avoid dismissal under Kelly, claiming that
11   “in fact the (Kelly procedure) has a ‘thre[e] step procedure.’”
12   (Mot. Stay at 2; see also id. at 9, 14.)         But as the Court
13   properly explained, Petitioner had two options to avoid dismissal
14   under Kelly:
15                 First, he may request voluntary dismissal of his
16         unexhausted claims of trial-court error in failing to
17         declare a mistrial (claim one) and due process violations
18         arising from his failure to testify at the preliminary
19         hearing (claim three) and elect to proceed only on his
20         exhausted sufficiency-of-the-evidence claim (claim two).
21         . . .
22                 Second, if Petitioner formally so requests, the
23         Court     may   permit   him   to   voluntarily   dismiss   the
24         unexhausted claims and hold the fully exhausted amended
25         petition in abeyance under Kelly while he attempts to
26         exhaust claims one and three and any other unexhausted
27         claims he may wish to pursue.
28

                                           9
 1   (ECF No. 24 at 22.)    Petitioner is correct that a Kelly stay,
 2   which is the second option, generally involves three steps: 1) a
 3   petitioner voluntarily dismisses any unexhausted claims, 2) the
 4   Court stays the amended, fully exhausted petition while the
 5   petitioner returns to state court to exhaust the voluntarily
 6   dismissed claims, and 3) the petitioner requests to amend the
 7   petition to include his newly exhausted claims.    King v. Ryan,
 8   564 F.3d 1133, 1135 (9th Cir. 2003).   Petitioner suggests that
 9   the Court “left out” “one option” (Mot. Stay at 14; see also id.
10   at 2, 9), apparently referring to the third step of the Kelly
11   stay procedure (see id. at 9), but that is incorrect.    The Court
12   specifically advised Petitioner that “[i]f the Court grants the
13   Kelly stay, then once the claims have been exhausted, Petitioner
14   may request to amend them back into the Petition.”    (ECF. No. 24
15   at 23.)
16         Petitioner implies that he would be willing to dismiss his
17   unexhausted claims if he could be guaranteed that he would be
18   allowed to amend them back into his Petition at a later date (see
19   Mot. Stay at 14), but as the Court previously explained to him
20   (ECF No. 24 at 22-23), that is not how a Kelly stay works:
21   Petitioner would have to show that the claims were timely or
22   related back to the exhausted claim in the Petition before he
23   would be allowed to amend them back into it.   See Mayle v. Felix,
24   545 U.S. 644, 662-63 (2005).
25        The Court properly advised Petitioner in its earlier
26   decision of the two possible ways of avoiding dismissal.    (See
27   ECF No. 24 at 22.)    He has opted not to pursue either, instead
28   requesting reconsideration of the Court’s denial of a Rhines stay

                                      10
 1   or, in the alternative, a type of stay that does not exist under
 2   Kelly.    Accordingly, his Petition remains mixed and must be
 3   dismissed.
 4        Because Petitioner has not agreed to dismiss his unexhausted
 5   claims and proceed under Kelly, the Court need not consider
 6   Respondent’s arguments concerning why a Kelly stay is not
 7   warranted.
 8                                   ORDER
 9        For all these reasons, reconsideration of Petitioner’s stay
10   request is DENIED and his Petition is DISMISSED WITHOUT PREJUDICE
11   to its refiling once all its claims have been exhausted.    The
12   Court takes no position on whether any subsequently filed federal
13   habeas petition would be untimely or otherwise procedurally
14   barred.
15
16   DATED: April 22, 2019__               _____________________________
                                           JEAN ROSENBLUTH
17                                         U.S. MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                      11
